Citation Nr: 1802740	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 7, 2010, for the assignment of a 40 percent disability rating for the service-connected status post partial gastrectomy with dumping syndrome, to include as due to clear and unmistakable error (CUE) in a January 1984 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, granted an increased 40 percent disability rating for the service-connected post partial gastrectomy with dumping syndrome, effective as of June 7, 2010.

In June 2017, the Veteran testified at a personal hearing in Washington, DC, over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2017 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the instant matter was previously before Board in August 2017, at which time it was remanded for additional development.  During the June 2017 Board hearing, the Veteran had asserted that the effective date of his assigned disability rating should be retroactive to the date it was originally reduced, rather than the June 2010 date of the claim on appeal.  The Board determined that although the claim on appeal had been characterized as a claim for an earlier effective date under 38 C.F.R. § 3.400, it was actually a claim for an earlier effective date based on CUE in a January 1984 rating decision, where his disability rating had been reduced from 40 percent to 20 percent, effective April 1, 1984.

The Board, in pertinent part, directed that the AOJ adjudicate the matter of whether there was CUE in a January 1984 rating decision that had reduced a 40 percent disability rating to 20 percent, effective as of April 1, 1984, for the service-connected status post partial gastrectomy with dumping syndrome.  The Board specifically directed the AOJ to issue a separate rating decision, and that if such rating action was unfavorable to the Veteran, it would not be in appellate status unless specifically appealed by the Veteran to the Board via a notice of disagreement and, if a statement of the case is issued, a notice to perfect the appeal. 

A review of the Veteran's claims file reveals that the AOJ did not issue a separate rating decision in this matter, but rather issued a Supplemental Statement of the Case.  The actions taken on remand do not substantially comply with the terms of the Board's August 2017 remand and, therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall adjudicate the matter of whether there was CUE in the January 1984 rating decision that had reduced a 40 percent disability rating to 20 percent, effective as of April 1, 1984, for the service-connected status post partial gastrectomy with dumping syndrome.  A separate rating action must be issued by the AOJ. 

The Veteran must be notified that if such rating action is unfavorable to the Veteran, it will not be in appellate status unless specifically appealed by the Veteran to the Board via a notice of disagreement and, if a Statement of the Case is issued, a notice to perfect the appeal.   

2.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

If appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




